DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 1-15:
	Claim 1 recites in the 2nd line “at a position away from at least one end of both ends of the bushing.”  It is unclear where this position is located, wherein “both ends” lacks antecedent basis and it is unclear how both ends can have a singular end that the recess is formed away from.  Claims 2-15 depend on claim 1 and are therefore rejected.

In regards to claims 2-12 and 14-15:
nd line of each respective claim “the at least one recess includes a recesses”, it is unclear if the recess is to have an additional recess within the recess.

Claim 6 recites in the 3rd line “the at least one recess includes at least one circumferential recess”, it is unclear if the recess is to have an additional recess within the recess.

Claim 7 recites in the 2nd line “the at least one circumferential recess includes a recess”, it is unclear if the recess is to have an additional recess within the recess.

Claim 8 recites in the 2nd line “the at least one circumferential recess includes a plurality of circumferential recesses”, it is unclear if the recess is to have an additional recess within the recess.

Claim 9 recites in the 3rd line “the at least one recess includes at least one axial recess”, it is unclear if the recess is to have an additional recess within the recess.

Claim 10 recites “the at least one axial recess includes a plurality of axial recesses” it is unclear if the recess is to have an additional recess within the recess.

Claim 11 recites in the 3rd line “the at least one recess includes a spiral recess”, it is unclear if the recess is to have an additional recess within the recess.

Claim 12 recites in the 3rd line “the at least one recess includes a plurality of recesses”, it is unclear if the recess is to have an additional recess within the recess.

Claim 14 recites in the 2nd line “the at least one recess includes a recess”, it is unclear if the recess is to have an additional recess within the recess.

Claim 15 recites in the 2nd line “the at least one recess includes a recess group”, it is unclear if the recess is to have an additional recess within the recess.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swartz et al (US 2016/0084163 hereinafter “Swartz”).

In regards to claim 1:
	Swartz teaches a turbocharger bushing (66) of cylindrical shape, wherein at least one recess (74) is formed on an inner peripheral surface of the bushing at a position away from at least one end of the ends of the bushing.

In regards to claim 2:
	Swartz teaches the recess includes a recess formed at a position away from both ends of the bushing.

In regards to claim 3:
	Swartz teaches the at least one recess includes a recess connecting to the other end of both ends of the bushing.

In regards to claim 9:
	 Swartz teaches the at least one bushing includes at least one axial recess extending along an axial direction of the bushing.

In regards to claim 10:
	Swartz teaches the at least one axial recess includes a plurality of axial recesses arranged at intervals in a circumferential direction of the bushing.

In regards to claim 13:
	Swartz teaches a turbocharger comprising a casing (48) having a flow passage for an exhaust gas formed inside the casing, a shaft part (64) extending from inside to outside of the casing, and a bushing fixed to the casing and supporting the shaft part while allowing the shaft part to rotate, wherein the bushing is the bushing according to claim 1.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanigaki (US 2018/0298811).

In regards to claims 1 and 6:
	Tanigaki teaches a turbocharger bushing of cylindrical shape, wherein at least one recess is formed on an inner peripheral surface of the bushing at a position away from at least one end of the ends of the bushing, and wherein the recess is a circumferential recess extending along a circumferential direction of the bushing.
 
    PNG
    media_image1.png
    750
    910
    media_image1.png
    Greyscale





	Tanigaki teaches the at least one circumferential recess includes a recess formed in an annular shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz in view of Odai et al (US 5,857,318 hereinafter “Odai”).





	Swartz does not teach the at least one recess includes a recess with a central position that is offset from a central position of the bushing in an axial direction of the bushing.
	Odai teaches at least one recess a central position that is offset from a central position of the bushing in an axial direction of a bushing in order to supply lubricant to an offset position of the bushing (Figure 4b).
	It would have been obvious to one of ordinary skill in the art to have a recess offset from a central position in order to supply lubricant to an offset position.

In regards to claim 5:
	Swartz does not teach the at least one recess includes a recess group composed of a plurality of recesses, and wherein a central position of the recess group is offset from the central position of the bushing in the axial direction of the bushing.

In regards to claim 11:
	Swartz does not teach the at least one recess includes a spiral recess formed in a spiral around an axis of the bushing.
Odai teaches a spiral recess in order to supply lubricant around a shaft (Figure 5b). 
It would have been obvious to one of ordinary skill in the art to modify the recess to be a spiral recess in order to provide lubrication around a shaft.


	Swartz does not teach the at least one recess includes a plurality of recesses that are offset from each other in each of an axial direction of the bushing and a circumferential direction of the bushing.
Odai teaches a plurality of spiral recesses in order to supply lubricant around a shaft (Figure 5b). 
It would have been obvious to one of ordinary skill in the art to modify the recess to be a spiral recess in order to provide lubrication around a shaft, wherein a plurality of spiral recesses are offset from one another in an axial direction and a circumferential direction.

In regards to claim 14:
	Swartz does not teach the at least one recess includes a recess with a central position that is closer to the outside of the casing than a central position of the bushing is in an axial direction of the bushing.
	Odai teaches at least one recess a that is closer to an outside than a central position of the bushing in an axial direction of a bushing in order to supply lubricant to a position closer to the outside position of the bushing (Figure 4b).
	It would have been obvious to one of ordinary skill in the art to have a recess offset from a central position in order to supply lubricant to an offset position.

s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz as applied to claims 4 and 14 above respectively and further in view of Bunno et al (US 2018/0156269 hereinafter “Bunno”).

In regards to claim 5 and 15:
	Swartz does not teach the at least one recess includes a recess group composed of a plurality of recesses and wherein a central position of the recess group is closer to the outside of the casing than the central position of the bushing is in the axial direction of the bushing.
	Odai teaches a plurality of recesses in a group in order to provide lubricant to a plurality of regions and Bunno teaches that a source of lubricant and groove to receive said lubricant can be offset from a center of a bushing in order to accommodate the source of the lubricant.  Furthermore the rearrangement of parts is not inventive, and in the instant case as taught by the prior art, moving the groove to be off set to have a center that is closer to an end of the bushing than that of a center of the bushing to an end is obvious to accommodate a source of lubricant.  Furthermore, the removal of parts if not desired is further obvious such as in Figure 4b of Odai, if a circumferential recess is not desired, moving a theoretical center point would occur.
	It would have been obvious to one of ordinary skill in the art to have an offset recess in order to accommodate a lubricant source and further lubricate a desired portion of the shaft.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki in view of Begin et al (US 2018/0258843 hereinafter “Begin”)

In regards to claim 8:
	Tanigaki does not teaches the at least one circumferential recess includes a plurality of circumferential recesses arranged at intervals in an axial direction of the bushing.
	Begin teaches a plurality of recesses (56) arranged at intervals along an axial direction of the bushing in order to have a plurality of regions to allow lubricant to reach and lubricate a shaft.
	It would have been obvious to one of ordinary skill to have a plurality of recesses in order to have a plurality of regions to allow lubricant to flow to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747